Case 1:19-cv-02443-RM-STV Document 335 Filed 06/14/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02443-RM-STV
         Consolidated with 19-cv-02637-RM-STV


  Civil Action No. 19-cv-02443-RM-STV (“Li Plaintiffs”)

  Derivatively:
  HSIN-YI WU, AND QI QIN, IN THEIR CAPACITY AS LIMITED PARTNERS OF
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,

        Plaintiffs

  v.

  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,

        Nominal Defendant,

  and

  Directly:
  HSIN-YI WU, JUN LI, QI QIN, YI LIU, JIE YANG, YUQUAN NI, ZHONGZAO SHI, FANG
  SHENG, SHUNLI SHAO, KAIYUAN WU, ZHIJIAN WU, ZHONGWEI LI, SA WU, FAN
  ZHANG, LIN QIAO, JINGE HU, RUJUN LIU, YING XU, LU LI, CAO XIAOLONG, AND
  YUWEI DONG,

        Plaintiffs,
  v.

  COLORADO REGIONAL CENTER LLC,
  COLORADO REGIONAL CENTER I, LLC,
  SOLARIS PROPERTY OWNER LLC,
  SOLARIS PROPERTY OWNER I LLC,
  PETER KNOBEL, AND COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,
  AND ALL PRINCIPALS AND ULTIMATE OWNERS OF BUSINESS ENTITIES
  PURSUANT TO PIERCING OF THE LIMITED LIABILITY VEIL,

        Defendants.
Case 1:19-cv-02443-RM-STV Document 335 Filed 06/14/21 USDC Colorado Page 2 of 3




  Civil Action No. 19-cv-2637-RM-STV (“Cui Plaintiffs”)

  DIANWEN CUI, LEI GU, SUFEN LENG, XUE MEI, ZHOU MEI, YAN SONG, LU WANG,
  YUE WU, ZHUO YANG, JINGWEN ZHANG, LEI ZHANG, LING ZHANG, XIAOHONG
  ZHANG, QIN ZHOU, XUN ZHU, AND CHUNYI ZOU,

        Plaintiffs,

  v.

  WAVELAND VENTURES LLC,
  COLORADO REGIONAL CENTER PROJECT SOLARIS LLLP,
  COLORADO REGIONAL CENTER I, LLC,
  SOLARIS PROPERTY OWNER LLC,
  SOLARIS PROPERTY OWNER I, AND
  PETER KNOBEL,

        Defendants.


                                    FINAL JUDGMENT


        In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

        Pursuant to the Order on Pending Motions (Doc. 271) by Judge Raymond P.

  Moore entered on June 2, 2021 and the Order Regarding Subject Matter Jurisdiction

  (Doc. 334) by Judge Raymond P. Moore on June 14, 2021, it is

        ORDERED that judgment is hereby entered in favor of Defendants Colorado

  Regional Center LLC, Colorado Regional Center I, LLC, and Waveland Ventures, LLC

  and against the Li Plaintiffs and Cui Plaintiffs in accordance with the Order Regarding

  Subject Matter Jurisdiction (Doc. 334), the Court’s oral order of June 7, 2021, and the

  Order on Pending Motion (ECF No. 271). It is
Case 1:19-cv-02443-RM-STV Document 335 Filed 06/14/21 USDC Colorado Page 3 of 3




         FURTHER ORDERED that judgment is hereby entered in favor of Solaris

  Property Owner LLC, Solaris Property Owner I LLC, and Peter Knobel (“SPO

  Defendants”) and against Li Plaintiffs and Cui Plaintiffs in accordance with the Order

  Regarding Subject Matter Jurisdiction (Doc. 334), the Court’s oral order of June 7, 2021,

  and the Order on Pending Motion (ECF No. 271). It is

         FURTHER ORDERED that judgment is hereby entered in favor of Defendant

  Rick Hayes and against Cui Plaintiffs in accordance with the Court’s oral order of June

  7, 2021 and the Order Regarding Subject Matter Jurisdiction (Doc. 334). It is

         FURTHER ORDERED that CRC Defendants are awarded their costs incurred in

  prosecuting this action and shall, within fourteen days of the date of the Judgment, file a

  Bill of Costs, in accordance with the procedures under Fed. R. Civ. P. 54(d)(1) and

  D.C.COLO.LCivR 54.1, which shall be taxed by the Clerk of the Court. It is

         FURTHER ORDERED that both Civil Action No. 19-cv-02443-RM-STV and Civil

  Action No. 19-cv-02637-RM-STV are closed.

         Dated this 14th day of June, 2021.

                                                   FOR THE COURT:

                                                   JEFFREY P. COLWELL


                                                   By:    s/C. Pearson
                                                          Cathy Pearson
                                                          Deputy Clerk
